Citation Nr: 1759301	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-30 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an upper back disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.  


ORDER

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for a low back disorder is denied.

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for an upper back disorder is denied.


FINDINGS OF FACT

1.  An October 2001 rating decision denied service connection for an upper back disorder. The Veteran did not file a timely notice of disagreement (NOD) and no evidence was received within one year of the RO decisions, nor were new, relevant service records received any time thereafter.

2.  The evidence associated with the claims file subsequent to the October 2001 rating decision denying service connection for an upper back disorder is either redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating the claim.

3.  An April 2007 rating decision denied reopening of the claim of entitlement to service connection for a low back disorder.  The Veteran did not file a timely NOD and no evidence was received within one year of the RO decisions, nor were new, relevant service records received any time thereafter.

4.  The evidence associated with the claims file subsequent to the April 2007 rating decision denying service connection for a low back disorder is either redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision, which denied service connection for an upper back disorder, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

2.  The evidence received subsequent to the October 2001 rating decision is not new and material to reopen the claim of entitlement to service connection for an upper back disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156, 4.150 (2017).

3.  The April 2007 rating decision, which denied service connection for a low back disorder, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

4.  The evidence received subsequent to the April 2007 rating decision is not new and material to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156, 4.150 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty service from December 1991 to June 1992 and from April 1993 to February 1996.

This case comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the claim was subsequently transferred to the Pittsburgh RO.

In April 2015 and April 2017, the Board remanded the matters on appeal.  The development requested having been completed, the case is now appropriate for appellate review.  

The issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in a September 2017 VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

In April 1996, the Veteran filed an initial claim for service connection for chronic low back pain.  The claim was denied in an April 1996 rating decision.  The RO found that there was no evidence of a current disability.  He did not file a timely NOD with the April 1996 rating decision, and no evidence was received within one year of the RO decision, nor were new, relevant service records received at any time thereafter.  38 C.F.R. §§ 3.156(b), (c).  Consequently, the April 1996 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Subsequently, in May 2000, the Veteran filed an application to reopen his claim for service connection for a low back disorder as well as a new claim of entitlement to service connection for an upper back disorder.  In an October 2001 rating decision, the RO denied reopening of the claim for a low back disorder, and denied service connection for an upper back disorder, finding no evidence of a medical nexus between the upper back disorder and active service.  He did not file a timely NOD with the October 2001 rating decision, and no evidence was received within one year of the RO decision, nor were new, relevant service records received at any time thereafter.  Consequently, the October 2001 rating decision became final.  
 
In a March 2003 rating decision, the RO again denied reopening of the claim of entitlement to service connection for a low back disorder, finding no evidence of a medical nexus between the current low back disorder and active service.  The Veteran filed a timely NOD, but the RO continued to deny reopening of the claim in a November 2004 statement of the case (SOC).  He did not file a substantive appeal and no evidence was received within one year of the RO decision, nor were new, relevant service records received at any time thereafter.  Consequently, the March 2003 rating decision became final.  The RO again denied reopening of the low back claim in an April 2007 rating decision, and that decision became final.  

In May 2009, the Veteran filed a request to reopen his claim of entitlement to service connection for low back and upper back disorders.  In the November 2009 rating decision that is the subject of this appeal, the RO denied reopening of the claim, finding that no new and material evidence showing a nexus between the claimed disabilities and active service had been received.     

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claim is whether new and material evidence has been received to reopen the claim of entitlement to service connection for low back and upper back disorders.  

Notwithstanding the determination of the RO regarding reopening or not reopening the claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the last final October 2001 rating decision denying service connection for an upper back disorder included service treatment records, post-service VA treatment records, and the Veteran's statements.    

Service treatment records included an undated complaint of upper and lower back pain of two weeks' duration, with a history of low back pain for two-and-a-half years, noting that he had to lift heavy weapons as an artillery man in the Marines.  The diagnosis was muscle spasm.  The May 1996 separation examination report was negative for any report, finding, or diagnosis of an upper back disorder, and clinical evaluation of the spine was marked normal.  

The first post-service documentation of upper back problems was in April 1999, when the Veteran reported joint aches and pains, especially in his back and neck.  He also reported muscle spasms.  On examination, spasm was noted at the base of the neck and in the thoracic region.  The diagnosis was joint pain/muscle spasm.  In October 2000, a private physician, Dr. I., opined that the Veteran's chronic muscle spasms in his upper and lower back were in large part brought on by trigger points, which were commonly seen in service.  

In November 2000, the Veteran reported increased neck pain, which he had experienced for eight years.  He stated that the pain started after being hit by a truck as a pedestrian during active service and that he had experienced neck pain on and off ever since that event.  There was crepitus with motion but a cervical spine X-ray was unremarkable.  The diagnosis was neck pain.  Notably, the service treatment records do document the Veteran being hit by a "5X" in January 1993 with a resulting head injury with no loss of consciousness, but do not mention any neck or back problems.  

Based on this evidence, in the October 2001 rating decision, the RO denied the claim for service connection, finding that there was no evidence of a medical nexus between the current upper back disorder and active service.   

Evidence added to the record since the time of the last final denial in October 2001 includes updated post-service treatment records, which show ongoing treatment for upper back pain.  In December 2003, his VA primary care physician noted that he reviewed the records, including a "1992 accident where he was struck by a truck and propelled into another vehicle," causing a loss of consciousness.  The physician stated that it "seem[ed] like his problems with headaches and muscle/back pain started following this trauma," citing to a lumbar spine MRI showing multiple disc bulges and old cervical and thoracic spine films from a previous provider showing loss of height of C5.  No other rationale for the opinion was provided, and, notably, the opinion is limited to the low back and the neck, and does not include the upper back.

In December 2008, the Veteran reported shooting pain in the back of his neck following a diving accident in August of that year when he dove into shallow water and struck his head.  The physician stated that the neck pain was probably due to the diving accident with a spinal sprain.  In an August 2009 Statement in Support of Claim, the Veteran stated that he was not claiming an upper back disorder, but, rather, stated that he injured his lower back during active service.      

In sum, none of the evidence submitted and received since the last final denial demonstrates a medical nexus between the current upper back disorder and active service, and, to the extent that the Veteran has continued to pursue the upper back claim following his August 2009 statement, his statements are redundant in that he has reiterated his assertions that his upper back problems are related to his active service.  The essence of his statements has not changed.  

The evidence added to the record since the previous October 2001 denial of the claim for service connection for an upper back disorder does not constitute new and material evidence.  Although most of the evidence is new, in that it was not associated with the claims file prior to the last final denial in October 2001, for the reasons set forth above, such evidence is not material because it is redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the claim.  

As noted above, the statements of the Veteran on the matter are redundant and cumulative because they reiterate previously considered assertions.  Moreover, the medical evidence continues to show treatment for upper back and neck problems but does not indicate a medical nexus between the current upper back disorder and active service, so such evidence does not relate to an unestablished fact.  All the evidence together does not raise a reasonable possibility of substantiating the claim for service connection.  Therefore, the new and material criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim of entitlement to service connection for an upper back disorder cannot be reopened.  

With regard to the low back claim, the evidence of record at the time of the last final April 2007 rating decision denying reopening of the claim of entitlement to service connection for an low back disorder included service treatment records, post-service VA treatment records, and the Veteran's statements, as discussed above.    

In addition to the undated service treatment record discussed above, there was another undated complaint of low back spasm of three years' duration when the Veteran was 21 years old (in approximately 1994).  He stated that prior to this report, his back was not painful, but just uncomfortable, and that the discomfort started when he was in the Marines moving artillery rounds.  In the past three years, he had used massage and heat to treat it, but recently, these efforts had not provided relief.  Forward flexion was limited, and there was left lateral side pain and tenderness to deep palpation.  The diagnosis was paraspinous muscle spasm.    

The first post-service documentation of low back problems was in March 1997, when the Veteran reported back pain.  VA treatment records show ongoing low back problems, and, as discussed above, a private physician and his VA primary care provider seemed to relate the low back problems to active service.  Based on this evidence, in the April 2007 rating decision, the RO denied the claim for service connection, finding that there was no evidence of a medical nexus between the current low back disorder and active service.   

Evidence added to the record since the time of the last final denial in April 2007  includes updated post-service treatment records, which show ongoing treatment for low back pain, and the Veteran's continued assertions that his low back problem is related to active service.  At an October 2012 VA general medical examination, the VA examiner noted that the Veteran reported low back pain that was present for about 20 years, as well as normal lumbar spine X-ray studies.  The examiner made no diagnosis with regard to the low back.

In sum, none of the evidence submitted and received since the last final denial demonstrates a medical nexus between the current low back disorder and active service, and, the Veteran's statements are redundant in that he has reiterated his assertions that his low back problems are related to his active service.  As above, the essence of his statements has not changed.  

The evidence added to the record since the previous April 2007 denial of the claim for service connection for a low back disorder does not constitute new and material evidence.  Although most of the evidence is new, in that it was not associated with the claims file prior to the last final denial in April 2007, for the reasons set forth above, such evidence is not material because it is redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the claim.  

As noted above, the statements of the Veteran on the matter are redundant and cumulative because they just reiterate previously considered assertions.  Moreover, the medical evidence continues to show treatment for low back problems but does not indicate a medical nexus between the current disorder and active service, so such evidence does not relate to an unestablished fact.  All the evidence together does not raise a reasonable possibility of substantiating the claim for service connection.  Therefore, the new and material criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim of entitlement to service connection for a low back disorder cannot be reopened.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of June and August 2009 letters.

VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination report, and the Veteran's statements.  

As noted above, the Board remanded this case in April 2015 to determine the Veteran's active duty for training (ADT) and inactive duty for training (IADT) dates in January 1993, when he stated he was hit by a truck.  VA subsequently requested leave and earning statements from the Defense Finance and Accounting Service (DFAS), and DFAS responded in the negative.  In April 2017, the Board remanded the case to obtain records from the Social Security Administration (SSA), and this was accomplished.  Accordingly, there was substantial compliance with its remand directives.
  
While the Veteran has not been afforded an examination, in the context of claims to reopen, the duty to provide an examination or obtain an opinion is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  In this case, the Board has determined that new and material evidence has not been received to reopen the claim of entitlement to service connection for upper and low back disorders.  Thus, VA's duty to provide an examination or obtain an opinion with regard to these claims is extinguished.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 

Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	T. Sherrard, Counsel

Copy mailed to: Disabled American Veterans
Department of Veterans Affairs


